Citation Nr: 0941339	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
disabilities.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from January 1957 to 
April 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran appeared and testified at a hearing held at the 
RO before the undersigned Veterans Law Judge in April 2008.  
The transcript of said hearing is in the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's 
current depressive disorder is proximately due to or the 
result of his service-connected back and bilateral knee 
disabilities.





CONCLUSION OF LAW

The Veteran's depressive disorder is proximately due to, the 
result of or aggravated by his service-connected 
disabilities.  38 U.S.C.A. §§ 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the 
Veteran's depressive disorder, which represents a complete 
grant of the benefit sought on appeal.  Thus, no discussion 
of VA's duty to notify and assist is necessary.

The Veteran has claimed that he has a psychiatric disorder 
(depression) that has been caused by his service-connected 
low back and bilateral knee disabilities.  Service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.
 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

VA treatment records indicate that the Veteran was started on 
Prozac (an anti-depressant) in November 2005, but do not 
indicate the reason for doing so.  In May 2006, the Veteran 
underwent an initial assessment with the Mental Health 
Clinic.  He reported having been depressed for a number of 
years, with an attempted suicide a few years before.  He 
reported having no energy or motivation, tearfulness, not 
taking care of himself and just sitting around the house 
(isolates himself).  It was noted that the Veteran has a 
number of medical issues that complicate the picture, 
including chronic obstructive pulmonary disorder, sleep 
apnea, history of stroke and myocardial infarction, history 
of high cholesterol and chronic back pain.  He reported 
having been married six times, with five ending in divorce 
and being separated from current wife.  He also reported two 
children from prior marriage with whom he has no contact.  He 
reported having significant pain problems in the back and 
knees.  The assessment was major depressive disorder 
recurrent, severe.  

In November 2006, the Veteran underwent a full psychiatric 
assessment.  Veteran reported that, at age 24, he could not 
lift or sit too long and his knees hurt all the time.  He 
could also no longer play sports such as football and soft 
ball.  After the injuries to his knees, he had to be careful 
and could not exercise or walk.  He related that this made 
him feel different and that others looked down on him.  He 
referred that he sees himself as a fat, old, no-good thing.  
The VA psychiatrist noted that the Veteran has many 
complications including weight gain, diabetes, erectile 
dysfunction from diabetes and medications, and depression.  
He further stated that the Veteran's depression seems to have 
its origins with and has a clinical course which follow his 
progressive loss of autonomy from the service-connected 
bilateral knee and back problems and their complications.  
The depressions and irritability from pain and poor self 
image has led to many dysfunctional relationships.  The 
Veteran has been very sensitive to loss and perceived 
rejection.  He does not do well in situations where he 
perceives that he is not in control.  Knee and back problems 
leave him feeling helpless and without worth.  

The VA psychiatrist, using the rating criteria set forth in 
the VA Rating Schedule for psychiatric disorders, set forth 
that the Veteran has marked suicidal ideation.  He has had 
near-continuous depression that has interfered with both 
social and occupational functioning in that, when he worked 
in San Diego, he felt inadequate because he would have to ask 
others help him as he was unable to lift even a five pound 
box.  He felt he was not treated well after being placed on 
light duty and eventually resigned (Board notes earlier 
records show he retired) because the workplace became 
intolerable.  The Veteran also has been married six times and 
is currently separated from his spouse.  In addition, the 
Veteran has impaired impulse control in that he has problems 
with road rage and other impulsivity when frustrated or 
angry.  He often neglects his personal appearance and hygiene 
in that he will not dress, shave or bathe until "the stench 
gets so bad."  He rarely leaves the house.  Moreover, he has 
difficulty adapting to stressful circumstances, which he now 
deals with by avoiding all stressful situations by isolating.  
He shops when the stores are less crowded.  Finally, the 
Veteran is unable to establish and maintain effective 
relationships.  He finds it difficult to establish 
friendships, he lives isolated, and is estranged from his 
children.  He reported that he sees his son about once a 
month, but these visits are very stressed and uncomfortable 
as his son blames him for his problems.  It was noted that 
the Veteran does not tolerate this rejection well.  He 
reports only having one friends, his neighbor, who is a good 
support for him.

On mental status exam, the Veteran was oriented to time, 
place and personal information.  He was noted to be in 
moderate physical discomfort, fidgety, had to stand a few 
times because of back pain, cooperative, good rapport, 
friendly, self-effacing, and a reliable historian (tending 
toward minimizing his suffering, but this was very tenuous 
and fragile).  His mood was depressed and his affect was 
labile and tenuously controlled.  No thought disorder was 
noted.  

The VA psychiatrist's assessment was that this is a patient 
with possible genetic predisposition to mood disorder (mother 
with history of mental illness) with depressive disorder 
secondary to loss of autonomy from service-connected 
bilateral knee and back problems.  He stated that the Veteran 
has suffered many losses both directly from these service-
connected conditions (pain, loss of ability to exercise, 
limitation in activities throughout entire adult life) and 
indirectly (weight gain, diabetes, poor relationships, 
estranged from children, etc.) that have played a 
significant, if not causal role, in the genesis of his 
depression.  The psychiatrist stated that it is his belief 
that "it is unlikely that, if not for his service-connected 
conditions, the Veteran's depression be a significant 
disabling issue in his life."  The diagnosis was depressive 
disorder secondary to loss of autonomy for (sic) service-
connected bilateral knee and back problems.  

In contrast, the Veteran underwent a VA examination in July 
2006.  The examiner reviewed the claims file and interviewed 
the Veteran.  At the onset of his report, the examiner noted 
that the Veteran's presentation was vague as to content.  He 
complained of problems with memory, and his report of prior 
historical events was vague and approximate.  He reported the 
onset of traumatic arthritis to be 40 or 50 years ago, and 
the onset of symptoms of depression to be 10 to 15 years ago 
("maybe longer").  The examiner noted, however, that this 
was inconsistent with the medical record documentation which 
reports "three year history of depression."  

The Veteran reported that his depression manifests itself by 
frequent suicidal ideation (although he did not express any 
intent of self-harm at the time of the examination), and 
because "all I want to do is lie in bed," although he could 
not tell the examiner how much time he spends in bed on a 
typical day.  He also spontaneously reported auditory 
hallucinations in the form of voices in his head on almost a 
daily basis that are derogatory and tell him he is wrong to 
do the things that he does, and tell him not to be so mean to 
other people.  He reported feelings of hopelessness and 
worthlessness, and episodes of crying.  He demonstrated a 
level of low self-esteem by self-deprecating, self-critical 
verbalizations.  

Regarding occupational impairment, the Veteran reported 
having last worked in February 2002.  The examiner noted, 
however, that review of the claims file indicated that the 
Veteran is unemployable due to his nonservice-connected 
conditions.  The examiner further stated that the Veteran's 
mental health symptomatology that would negatively impact 
work would include auditory hallucinations, anger and 
irritability and isolation.  In the opinion of the examiner, 
work impairment due to these symptoms would be serious, and 
it would be unlikely that the Veteran could sustain long-term 
employment.  As for social impairment, the Veteran has been 
married six times, five of them ending in divorce, and he is 
separated from his current spouse.  He has two children, but 
does not have any contact with them.  He is a college 
graduate with a degree in political science.  Regarding his 
daily activities, he manages his activities of daily living 
such as hygiene, grooming and preparing meals.  He takes care 
of his two dogs.  His friend helps him out when he needs 
additional assistance.  He reported physical outbursts with 
at least one physical altercation within the last year.

On mental status examination, the Veteran's immediate and 
recent memories were intact, but his remote memory was 
approximate and vague.  He was oriented to time, place and 
person, but did not know of the purpose for the examination.  
His speech was hesitant and vague in content and emotional in 
delivery.  Thought process production was spontaneous and 
abundant.  Thought content contained no suicidal or homicidal 
ideation.  There were no delusions or ideas of reference.  
The Veteran did, however, report frequent (daily) feelings of 
unreality as manifested by auditory hallucinations in the 
form of hearing voices in his head that tell him negative 
things.  His mood was depressed, and his range of affect 
restricted.  In responding to the examiner's prompting to 
rate his pain and depression on a scale from 1 to 10, the 
Veteran rated his pain a 10 in his knees and back and his 
depression a 9.  During the interview, he often spoke with 
his eyes closed, and he appeared lethargic.  His judgment was 
intact, but his insight was poor. 

The assessment was major depressive disorder with psychotic 
features.  In responding to the opinion request made by the 
RO, the examiner stated that there is no objective evidence 
to link the Veteran's depressive disorder to his service-
connected traumatic arthritis.  His rationale was that the 
Veteran was vague as to the onset of his service-connected 
conditions and onset of symptoms of and treatment for 
depression.  Additionally the Veteran has a number of serious 
medical problems besides his service-connected traumatic 
arthritis.  Thus, the examiner opined that the Veteran's 
depression is less likely as not caused by, or a result of, 
his service-connected traumatic arthritis.  In addition, the 
examiner stated that there is no objective evidence to 
indicate the Veteran's depression has been aggravated by his 
service-connected traumatic arthritis.

After considering this evidence, the Board finds that it is 
at least in equipoise as to the question of whether the 
Veteran's current depressive disorder is proximately due to, 
the result of, or aggravated by his service-connected 
disabilities.  The contrary opinions of record were provided 
by equally qualified medical professionals.  Although the VA 
treating psychiatrist did not have the Veteran's claims file 
to review, the Board does not find that detrimental to the 
probativeness of his opinion as the history provided by the 
Veteran is of much greater detail than that given to the VA 
examiner, is not inherently incredible, and is not 
significantly contradicted by other evidence of record.  
Furthermore, the VA treating psychiatrist provided sufficient 
rationale for his opinion.  Thus, there is no reason to 
disregard the VA treating physician's opinion as to the 
etiology of the Veteran's current depressive disorder.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes probative value to a medical 
opinion, not review of the claims file alone.).  Also, 
although the VA examiner indicated in his report that the 
Veteran was vague as to history and content, he also noted 
that the Veteran did not know the reason for the examination.  
This could explain some of the Veteran's vagueness at the VA 
examination in comparison to the detailed history seen in the 
VA treatment notes.  Finally, the VA examiner's opinion is 
understandably negative given the Veteran's vagueness as to 
how his service-connected disabilities and his depression 
symptoms are related.  In comparison, the VA treatment 
records show the Veteran reporting a detailed account of how 
his service-connected disabilities have affected him over the 
years, providing the treating psychiatrist the information 
necessary to render a favorable opinion.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As the Board finds no reason to discount either medical 
opinion, it gives equal probative weight to each opinion thus 
placing the evidence in equipoise.  The evidence being in 
equipoise, reasonable doubt is resolved in the Veteran's 
favor.  In the present case, therefore, the Board finds that 
there is reasonable doubt that the Veteran's present 
depressive disorder is proximately due to, the result of or 
aggravated by his service-connected back and bilateral knee 
disabilities.  Resolving reasonable doubt in favor of the 
Veteran, the Board finds that service connection for the 
Veteran's depressive disorder as secondary to his service-
connected disabilities is warranted.


ORDER

Entitlement to service connection for a depressive disorder 
is granted.


REMAND

The Board finds, given the above decision granting service 
connection for the Veteran's depressive disorder, that remand 
of the issue of entitlement to a TDIU must be remanded as it 
is inextricably intertwined with the assignment of a 
disability rating for this now service-connected disability.  
In addition, the question of whether the Veteran is unable to 
obtain or sustain gainful employment due to service-connected 
disabilities must be readdressed given the grant of service 
connection for a depressive disorder.



Accordingly, the case is REMANDED for the following action:

1.  Conduct all development, including 
obtaining a VA examination, necessary to 
determine whether the Veteran is unemployable 
due to his service-connected disabilities, to 
include his now service-connected depressive 
disorder.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


